Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 01/13/2022 has been entered. Claims 1-14 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1-2, 5, 8-9, and 12 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20200042765 A1) in view of Sugawara (US 20150312505 A1) and in view of Schwartz (US 20190122024 A1).
Regarding claim 1, Lee (Figs. 5-9) discloses an image processing method, comprising: 
receiving a plurality of original image signals from an image sensor (e.g., Fig. 9; biometric image signals from an image sensor 110; [0056]); 
(e.g., Figs. 5-9 and [0054]-[0056]; modification of biometric image signal in accordance with the lens shading) swinging at a same DC level (e.g., Fig. 7; biometric signal after modification).

Lee does not expressly discloses the plurality of first image signals swinging at a same DC voltage level. Lee discloses the light signal to be detected by the image sensor swinging at a same DC signal level (Fig. 7), Lee further discloses the image sensor 110 is a CCD or a CMOS image sensor ([0038]). The CMOS and CCD image sensors use the photoelectric effect to convert a light signal into a voltage signal, and an amplitude of the voltage signal represent a magnitude of the light signal. Therefore, the image sensor 110 as taught by Lee generates the image signals that represented by voltage levels based on the light signals as shown in Lee’s Fig. 7, which swing at a same DC voltage level. Lee does not disclose the image sensor is associated with an analog to digital converter and therefore does not disclose the plurality of first image signals in the voltage level receivable by an analog to digital converter. However, Sugawara (e.g., Figs. 1, 3, 5, and 7) discloses an image processing apparatus and method similar to that disclosed by Lee, comprising an imaging lens 1 and an image sensing element 3. The image sensing element 3 is a CCD or a CMOS image sensor ([0034]). As described above, the CMOS and CCD image sensors generates image signals represented by voltage levels. Sugawara further discloses an analog to digital converter (A/D 7) is connected to receive voltage output from the image sensor 3. In electronics, an analog to digital converter (ADC or A/D) is a system that converts an analog voltage to a digital or binary number. 

Lee and Sugawara do not disclose determining whether the plurality of first image signals match with a predetermined image pattern and modifying the plurality of first image signals according to the compensation information to generate a plurality of second image signals when the plurality of first image signals are determined to not match with the predetermined image pattern as claimed. However, Schwartz (Figs. 1-7) discloses an image processing method, comprising: determining whether a plurality of first image signals match with a predetermined image pattern (e.g., Fig. 4, S454 and [0055]; match); obtaining compensation information of the plurality of first image signals ([0059]; e.g., gain setting of biometric sensor); modifying the plurality of first image signals according to the compensation information to generate a plurality of second image signals when the plurality of first image signals are determined to not match with the predetermined image pattern (e.g., Fig. 4 and [0059]; the biometric sensor has a gain adjustment function, which amplifies the first image signals and generates the second image signals with a higher signal level); and determining whether the plurality (e.g., Fig. 4 and [0059]; match). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Schwartz to the biometric sensor of Lee in view of Sugawara or incorporate the teaching of Lee in view of Sugawara to the biometric sensor of Schwartz. The combination/motivation would be to provide a biometric sensor with an improved image quality for fingerprint authentication.

Regarding claim 2, Lee in view of Sugawara and further in view of Schwartz discloses the image processing method of claim 1, Sugawara (e.g., Figs. 1, 3, 5, and 7) discloses wherein the compensation information comprises at least one of offset information and gain information (e.g., Fig. 3; e.g., gain adjustment). In addition, Schwartz (Figs. 1-7) discloses wherein the compensation information comprises at least one of offset information and gain information ([0059]; e.g., gain setting). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sugawara and Schwartz to the biometric sensor of Lee for the same reason above.

Regarding claim 5, Lee in view of Sugawara and further in view of Schwartz discloses the image processing method of claim 1, Lee (Figs. 5-9) discloses wherein the step of modifying the plurality of original image signals based on the lens pattern to generate the plurality of first image signals comprises: modifying a level of the plurality of original image signals by controlling light intensity corresponding to each of the plurality of original image signals, to generate the plurality of first image signals (Figs. 5-9 and [0054]-[0056]; light intensity control in accordance with the lens shading to generate image signals with uniform brightness).

Regarding claim 8, Lee (Figs. 5-9) discloses an image processing system, comprising: 
receiving a plurality of original image signals from an image sensor (e.g., Fig. 9; biometric image signals from an image sensor 110; [0056]); 
modifying the plurality of original image signals based on a lens pattern, to generate a plurality of first image signals (e.g., Figs. 5-9 and [0054]-[0056]; modification of biometric image signal in accordance with the lens shading) swinging at a same DC level (e.g., Fig. 7; biometric signal after modification).

Lee does not expressly discloses the plurality of first image signals swinging at a same DC voltage level. Lee discloses the light signal to be detected by the image sensor swinging at a same DC signal level (Fig. 7), Lee further discloses the image sensor 110 is a CCD or a CMOS image sensor ([0038]). The CMOS and CCD image sensors use the photoelectric effect to convert a light signal into a voltage signal, and an amplitude of the voltage signal represent a magnitude of the light signal. Therefore, the image sensor 110 as taught by Lee generates the image signals that represented by voltage levels based on the light signals as shown in Lee’s Fig. 7, which swing at a same DC voltage level. Lee does not disclose the image sensor is associated with an analog to digital converter and therefore does not disclose the plurality of first image signals in the voltage level receivable by an analog to digital converter. However, Sugawara (e.g., Figs. 1, 3, 5, and 

Lee and Sugawara do not disclose wherein the image processor is further configured to determine whether the plurality of first image signals match with a predetermined image pattern and modify the plurality of first image signals according to the compensation information to generate a plurality of second image signals when the plurality of first image signals are determined to not match with the predetermined image pattern as claimed. However, Schwartz (Figs. 1-7) discloses an image processing system, comprising: an image processor (processor 106), wherein a host (Fig. 1; processing unit 104) coupled to the image processor (processor 106), configured to perform the following step: determining whether the plurality of first image signals match with a predetermined image pattern (e.g., Fig. 4, S454 and [0055]; match); obtaining compensation information of the plurality of first image signals ([0059]; e.g., gain setting of biometric sensor); wherein the image processor is further configured to modify the plurality of first image signals according to the compensation information to generate a plurality of second image signals when the plurality of first image signals are determined to not match with the predetermined image pattern (e.g., Fig. 4 and [0059]; the biometric sensor has a gain adjustment function, which amplifies the first image signals and generates the second image signals with a higher signal level); and wherein the host is further configured to determine whether the plurality of second image signals match with the predetermined image pattern (e.g., Fig. 4 and [0059]; match). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Schwartz to the biometric sensor of Lee or incorporate the teaching of Lee to the biometric sensor of Schwartz. The combination/motivation would be to provide a biometric sensor with an improved image quality for fingerprint authentication.

Regarding claim 9, Lee in view of Sugawara and further in view of Schwartz discloses the image processing system of claim 8, Sugawara (e.g., Figs. 1, 3, 5, and 7) discloses wherein the compensation information comprises at least one of offset information and gain information (e.g., Fig. 3; e.g., gain adjustment). In addition, Schwartz (Figs. 1-7) discloses wherein the compensation information comprises at least ([0059]; e.g., gain setting). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sugawara  and Schwartz to the biometric sensor for the same reason above.

Regarding claim 12, Lee in view of Sugawara and further in view of Schwartz discloses the image processing system of claim 8, Lee (Figs. 5-9) discloses wherein the image processor is configured to perform the following step to modify the plurality of original image signals based on the lens pattern to generate the plurality of first image signals: modifying a level of the plurality of original image signals by controlling light intensity corresponding to each of the plurality of original image signals, to generate the plurality of first image signals (Figs. 5-9 and [0054]-[0056]; light intensity control in accordance with the lens shading to generate image signals with uniform brightness).

5.	Claim 3-4 and 10-11 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20200042765 A1) in view of Sugawara (US 20150312505 A1) and Schwartz (US 20190122024 A1) and further in view of Li (CN 105469066 A).
Regarding claim 3, Lee in view of Sugawara and further in view of Schwartz discloses the image processing method of claim 1, Sugawara (e.g., Figs. 1, 3, 5, and 7) discloses wherein the step of modifying the plurality of first image signals according to the compensation information to generate the plurality of second image signals (e.g., Figs. 3, 5, and 7; gain and offset adjustment of first image signals to generate second image signals) comprises: removing a minimum offset of the plurality of first image signals from each of the plurality of first image signals (e.g., Figs. 3, 5, and 7); and amplifying the plurality of first image signals to allow a maximum amplitude of the plurality of first image signals to conform to a full scale of a processing circuit for the plurality of first image signals (e.g., Figs. 3, 5, and 7). The examiner further cites Li as a reference. Li (Figs. 1-5) discloses a biometric image acquisition and processing method, wherein the step of modifying the plurality of first image signals according to the compensation information to generate the plurality of second image signals (e.g., Fig. 2; gain and offset control in accordance with first image signals to generate second image signals) comprises: removing a minimum offset of the plurality of first image signals from each of the plurality of first image signals (e.g., Figs. 1-5; [0006]-[0011], [0027], and [0032]-[0045]); and amplifying the plurality of first image signals to allow a maximum amplitude of the plurality of first image signals to conform to a full scale of a processing circuit for the plurality of first image signals (e.g., Figs. 1-5; [0006]-[0011], [0027], and [0032]-[0045]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sugawara and Li to the biometric sensor of Lee in view of Schwartz. The combination/motivation would be to provide a biometric sensor with an improved image quality and an increased detection accuracy and reliability.

Regarding claim 4, Lee in view of Sugawara and Schwartz and further in view of Li discloses the image processing method of claim 3, Sugawara (e.g., Figs. 1, 3, 5, and 7) discloses wherein the full scale is an operating voltage range of an analog to digital (e.g., Figs. 3, 5, and 7). In addition, Li (Figs. 1-5) discloses wherein the full scale is an operating voltage range of an analog to digital converter (e.g., ADC as shown in Fig. 2; [0006]-[0011], [0027], and [0032]-[0045]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sugawara and Li to the biometric sensor of Lee in view of Schwartz for the same reason above.

Regarding claim 10, Lee in view of Schwartz discloses the image processing system of claim 8, Sugawara (e.g., Figs. 1, 3, 5, and 7) discloses wherein the image processor is configured to perform the following steps to modify the plurality of first image signals according to the compensation information to generate the plurality of second image signals (e.g., Figs. 3, 5, and 7; gain and offset adjustment of first image signals to generate second image signals): removing a minimum offset of the plurality of first image signals from each of the plurality of first image signals (e.g., Figs. 3, 5, and 7); and amplifying the plurality of first image signals to allow a maximum amplitude of the plurality of first image signals to conform to a full scale of a processing circuit for the plurality of first image signals (e.g., Figs. 3, 5, and 7). The examiner further cites Li as a reference. Li (Figs. 1-5) discloses a biometric image acquisition and processing system, wherein the image processor is configured to perform the following steps to modify the plurality of first image signals according to the compensation information to generate the plurality of second image signals (e.g., Fig. 2; gain control in accordance with first image signals to generate second image signals): removing a minimum offset of the plurality of first image signals from each of the plurality of first image signals (e.g., Figs. 1-5; [0006]-[0011], [0027], and [0032]-[0045]); and amplifying the plurality of first image signals to allow a maximum amplitude of the plurality of first image signals to conform to a full scale of a processing circuit of the image processor (e.g., Figs. 1-5; [0006]-[0011], [0027], and [0032]-[0045]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sugawara and Li to the biometric sensor of Lee in view of Schwartz. The combination/motivation would be to provide a biometric sensor with an improved image quality and an increased detection accuracy and reliability.

Regarding claim 11, Lee in view of Sugawara and Schwartz and further in view of Li discloses the image processing system of claim 10, Sugawara (e.g., Figs. 1, 3, 5, and 7) discloses wherein the full scale is an operating voltage range of an analog to digital converter (e.g., Figs. 3, 5, and 7). In addition, Li (Figs. 1-5) discloses wherein the full scale is an operating voltage range of an analog to digital converter (e.g., ADC as shown in Fig. 2; [0006]-[0011], [0027], and [0032]-[0045]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sugawara and Li to the biometric sensor of Lee in view of Schwartz for the same reason above.

6.	Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20200042765 A1) in view of Sugawara (US 20150312505 A1) and Schwartz (US 20190122024 A1) and further in view of Hashimoto (US 20030220741A1).
(e.g., Figs. 1-7) discloses an image processing method, wherein the step of modifying the plurality of original image signals based on the lens pattern to generate the plurality of first image signals (e.g., Figs. 2-7; brightness correction in accordance with the lens distortion to generate the first image signals) comprises: modifying a level of the plurality of original image signals in an analog circuit by referring to a gain table corresponding to a pixel position of the plurality of original image signals, to generate the plurality of first image signals (e.g., Figs. 2-7; analog circuit AGC amplify the original image signals by a gain factor stored in a table 31a to generate the first image signals). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hashimoto to the biometric sensor of Lee in view of Sugawara and Schwartz. The combination/motivation would be to provide a biometric sensor with an improved image quality and an increased detection accuracy and reliability.

Regarding claim 7, Lee in view of Sugawara and further in view of Schwartz discloses the image processing method of claim 1, Lee (Figs. 5-9) discloses wherein each of the plurality of first image signals is generated by compensating relative illumination corresponding to a distance of a corresponding sensing pixel from the center of a lens (Figs. 5-9 and [0054]-[0056]; image correction in accordance with the lens shading). The examiner further cites Hashimoto as a reference. Hashimoto (e.g., Figs. 2-7) also discloses wherein each of the plurality of first image signals is generated by compensating relative illumination corresponding to a distance of a corresponding sensing pixel from the center of a lens (Figs. 2 and 6; brightness correction in accordance with the lens distortion to generate the first image signals). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hashimoto to the biometric sensor of Lee in view of Sugawara and Schwartz. The combination/motivation would be to provide a biometric sensor with an improved image quality and an increased detection accuracy and reliability.

Regarding claim 13, Lee in view of Sugawara and further in view of Schwartz discloses the image processing system of claim 8, but does not disclose wherein the image processor is configured to perform the following step to modify the plurality of original image signals based on the lens pattern to generate the plurality of first image signals as claimed. However, Hashimoto (e.g., Figs. 1-7) discloses a biometric sensor, wherein the image processor is configured to perform the following step to modify the plurality of original image signals based on the lens pattern to generate the plurality of first image signals (e.g., Figs. 2-7; brightness correction in accordance with the lens distortion to generate the first image signals): modifying a level of the plurality of original image signals in an analog circuit by referring to a gain table corresponding to a pixel position of the plurality of original image signals, to generate the plurality of first image signals (e.g., Figs. 2-7; analog circuit AGC amplify the original image signals by a gain factor stored in a table 31a to generate the first image signals). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hashimoto to the biometric sensor of Lee in view of Sugawara and Schwartz. The combination/motivation would be to provide a biometric sensor with an improved image quality and an increased detection accuracy and reliability.

Regarding claim 14, Lee in view of Sugawara and further in view of Schwartz discloses the image processing system of claim 8, Lee (Figs. 5-9) discloses wherein each of the plurality of first image signals is generated by compensating relative illumination corresponding to a distance of a corresponding sensing pixel from the center of a lens (Figs. 5-9 and [0054]-[0056]; image correction in accordance with the lens shading). The examiner further cites Hashimoto as a reference. Hashimoto (e.g., Figs. 2-7) also discloses wherein each of the plurality of first image signals is generated by compensating relative illumination corresponding to a distance of a corresponding sensing pixel from the center of a lens (Figs. 2 and 6; brightness correction in accordance with the lens distortion to generate the first image signals). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hashimoto to the biometric sensor of Lee in view of Sugawara and Schwartz. The combination/motivation would be to provide a biometric sensor with an improved image quality and an increased detection accuracy and reliability.



Response to Arguments
7.	Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
8.	Regarding claim 1, applicant argues that the cited references do not disclose the limitations “…… generate a plurality of first image signals swinging at a same DC voltage level receivable by an analog to digital converter”. In particular, applicant argues that “Sugawara merely teaches that the A/D converting circuit 7 processes color signals (e.g., see [0038]), but fails to teach that the A/D converting circuit 7 is configured to receive a voltage level, or any signals swinging on a voltage level receivable by the A/D converting circuit 7. Further, Lee merely teaches a light intensity distribution under light spots having 
different intensities, but is silent on any features associated with a voltage level. Sugawara teaches an ADC but fails to teach that the ADC is configured to receive a voltage level or a voltage level receivable by the ADC. Therefore, the combination of Lee and Sugawara can only infer that the signals of light intensity of Lee received by the ADC of Sugawara. Since none of the cited references teaches "a DC voltage level receivable by an ADC" or "signal swing at the DC voltage level ……".

The examiner respectfully disagrees with applicant’s arguments. Lee discloses the light signal to be detected by the image sensor swinging at a same DC signal level (Fig. 7), Lee further discloses the image sensor 110 is a CCD or a CMOS image sensor ([0038]). The CMOS and CCD image sensors use the photoelectric effect to convert a light signal into a voltage signal, and an amplitude of the voltage signal represent a magnitude of the light signal. Therefore, the image sensor 110 as taught by Lee generates 

Lee discloses the CCD or CMOS image sensor 110, which generates voltage output as image signals, but does not disclose an analog to digital converter is associated with the CCD or CMOS image sensor 110. However, Sugawara (e.g., Fig. 1) discloses an image processing apparatus and method similar to that disclosed by Lee, comprising an image sensing element 3, which is a CCD or a CMOS image sensor ([0034]). As described above, the CMOS and CCD image sensors generates image signals represented by voltage levels. Sugawara further discloses an analog to digital converter (A/D 7) is connected to receive voltage output from the image sensor 3. In electronics, an analog to digital converter (ADC or A/D) is a system that converts an analog voltage to a digital or binary number. Therefore, Sugawara teaches the CMOS and CCD image sensor 3 generates image signals receivable by an analog to digital converter (A/D 7).  The combination of Lee and Sugawara further discloses the CMOS and CCD image sensors generate a plurality of first image signals swinging at a same DC voltage level receivable by an analog to digital converter.

For the reasons above, the examiner disagrees with applicant’s arguments and the rejections of claims 1 and 8 are maintained unless applicant provides further evidences to show the structural and functional difference between the CMOS and CCD image sensor and the analog to digital converter (ADC) as taught by Lee and Sugawara 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUZHEN SHEN/Primary Examiner, Art Unit 2691